Citation Nr: 1127476	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-20 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of a shrapnel wound of the left posterior thigh, muscle group XVII, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In November 2008, the Veteran testified at a personal hearing at the RO before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record. 

In February 2009, the Board remanded this matter for further development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The residuals of a shrapnel wound to the left posterior thigh, involving Muscle Group XVII, are manifested by no more than a moderate muscle injury.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for residuals of a shrapnel wound to the left posterior thigh, involving Muscle Group XVII, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.55, 4.56, 4.73, Diagnostic Code 5317 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Duty to Notify and Assist

In two letters both dated in February 2006, the agency of original jurisdiction (AOJ) notified the veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008). Specifically, these notices informed the veteran of information and evidence necessary to substantiate the claims for service connection and secondary service connection. They also informed him of the relative burdens of VA and the veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide. A subsequent notice in November 2006 informed the veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's private and VA treatment records, and in March 2006 and April 2009 he was afforded formal VA examinations.  The Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its February 2009 remand directives.  The Board notes that the Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Appeals Management Center (AMC) scheduled the Veteran for a medical examination and the Veteran attended that examination. The Veteran's claims file was provided to the examiner as requested in the remand.  The AMC later issued a rating decision and a Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Rating

The Veteran is seeking an increased disability evaluation in excess of 20 percent for his service-connected residuals of a shrapnel would of the left posterior thigh, muscle group XVII, currently evaluated as 20 percent disabiling.

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2010).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (2002).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  See 38 C.F.R. § 4.3 (2010).  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2010).  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14. A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

Assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must, however, be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7 (2010).

When determining the severity of musculoskeletal disabilities such as the one at issue, which are at least partly rated on the basis of range of motion, VA must also consider the extent the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated due to the extent of pain/painful motion, limited or excess movement, weakness, incoordination, and premature/excess fatigability, etc., particularly during times when his symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  See also 38 C.F.R. §§ 4.40, 4.45 (2010).

Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  See 38 C.F.R. § 4.55(b) (2010).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73 (2010).

Generally, a muscle injury rating will not be combined with a peripheral nerve paralysis rating for the same body part, unless the injuries affect entirely different functions.  See 38 C.F.R. § 4.55(a) (2010); see also 38 C.F.R. § 4.14 (2010).  Additionally, the combined evaluation of muscle groups acting on a single unankylosed joint must be lower than the rating for unfavorable ankylosis of that joint, except when muscles groups I and II are acting on the shoulder.  See 38 C.F.R. § 4.55(d) (2010).  When compensable muscle group injuries are in the same anatomical region, but do not act on the same joint, the rating for the most severely injured muscle group will be increased by one level, and used as the combined evaluation for all affected muscle groups.  See 38 C.F.R. § 4.55(e) (2010).  Otherwise, for muscle group injuries in different anatomical regions (not acting on ankylosed joints), each injury is separately rated, and ratings are then combined under VA's "combined ratings table" at 38 C.F.R. § 4.25, for the purposes of determining schedular compensation ratings.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56 (2010).  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  See 38 C.F.R. § 4.56(a) (2010).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  See 38 C.F.R. § 4.56(b) (2010).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  See 38 C.F.R. § 4.56(c) (2010).

The Veteran's service-connected left posterior thigh disability is currently rated as 20 percent disabling, bilaterally, pursuant to Diagnostic Code 5317.  Diagnostic Code 5317 provides evaluations for disability of muscle group XVII.  The functions of these muscles include extension of hip (1); abduction of thigh; elevation of opposite side of pelvis (2,3); tension of fascia lata and iliotibial (Maissait's) band, acting with XIV (6) of postural support of body steadying pelvis upon head of femur and condyles of femur on tibia (1). The muscle group includes the pelvic girdle group 2: (1) gluteus maximus, (2) gluteus medius, and (3) gluteus minimus. Disability under this provision is evaluated as non-compensable for slight disability, 20 percent for moderate disability, 40 percent for moderately severe disability, and 50 percent for severe disability.  See 38 C.F.R. § 4.73, Diagnostic Code 5317.

Under diagnostic codes (DC) 5301 to 5323, muscle injuries are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  See 38 C.F.R. § 4.56(d) (2010).

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as denied in 38 C.F.R. § 4.56(c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present.

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment.

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  

If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The criteria of 38 C.F.R. § 4.56 are only guidelines for evaluating muscle injuries from shrapnel wounds or other trauma, and the criteria are to be considered with all factors in the individual case.  See Robertson v. Brown, 5 Vet. App. 70 (1993).  The guidelines take into consideration the type of injury, the history and complaints as well as objective findings.

For historical purposes, service connection was established for the residuals of a shrapnel wound of the left posterior thigh, muscle group XVII by the RO in January 1969.  The evidence showed that while serving in the Republic of Vietnam, the Veteran sustained a shell fragment wound of the left posterior thigh in October 1967 with no bone, nerve of vessel damage.  The wound was debrided and a fragment was removed; the wound was closed and it healed postoperatively.  

According to the more recent evidence of record, the Veteran underwent a VA examination in February 2006 where it was noted he was injured when an artillery shell fragment lodged in his left posterior thigh.  There was no history of any residual metallic fragments remaining.  At the examination, the Veteran complained of pain, and muscle cramps in the posterior thigh occurring three to five times a day and lasting from two to five minutes.  The Veteran had an antalgic gait secondary to the injury and chronic left leg weakness.  He also reported flare-ups which occurs with cold weather changes, typically lasting five to ten minutes daily but with no incapacitation.  See VA examination dated March 2006.

A physical examination revealed tissue loss and deformity of the left leg.  There was a 9 by 1.5 cm hypertrophied tender, flat, freely movable scar on the left posterior thigh.  The Veteran had left leg weakness but no associated bone, joint or nerve damage.  Id. 

In April 2009, the Veteran underwent another VA examination where he reported pain in his left thigh daily, mostly constant but sometimes intermittent.  The pain level was described as a five to seven on a scale of ten. There was no muscle weakness reported but the Veteran complained of pain and tenderness on the surgical scar.  There were no flare-ups reported.  See VA examination, dated April 2009.

A physical examination revealed a scar on the left posterior thigh, 11 by 2 cm which was light, flat, and tender.  There were no ulcers on the scar and no definite adhesions or function loss from the scarring.  There was also no definite tissue loss as both thighs were the same diameter.  The Veteran was able to move muscle against string resistance, there was no contracture or herniation.  There was no deformity of the bone beneath the affected muscle.  The sensation was intact to light touch and pinprick over the affected muscle.  There was some tenderness of the left posterior thigh muscle.  The range of motion of the left hip was extension at active from 0-12 degrees with pain and abduction was 0-15 degrees with pain.  No additional range of motion loss was reported due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Id. 

The VA treatment records and private records also within the claims file did not report any complaints or treatment any disability of residuals of shrapnel wound of the left posterior thigh.

Based on the evidence of record, the Board finds that the Veteran's left posterior thigh disability is most analogous to a moderate muscle injury, muscle group XVII. There is no evidence of prolonged hospitalization for a prolonged period for treatment of the wound.  Further, there are no indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  As such, the evidence does not demonstrate a significant loss of strength or muscle substance to reflect a "moderately severe" muscle injury pursuant to Diagnostic Code 5317.  38 C.F.R. §§ 4.73, Diagnostic Code 5317.  This is true throughout the period of time during which his claim has been pending and therefore consideration of staged ratings are not warranted.  Hart, supra.

The Court in the case of Esteban v. Brown, 6 Vet. App. 259, 261 (1994), held, in cases where the record reflects that the veteran has multiple problems due to service-connected disability, it is possible for a veteran to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Esteban, supra.

In this regard, the Board notes that the Veteran's service connected shrapnel wound residuals in the left posterior thigh include scarring.   However, a review of the record on appeal reveals that the RO has already granted the Veteran separate ratings for the scar (at 10 percent disability rating, effective September 30, 2002) and a claim for increased rating for this residuals is not in appellate status.  Therefore, the Board does not have any authority to adjudicate whether the Veteran is entitled to an increased rating for this residual.

The Board has also considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  However, when considering additional functional loss, increased evaluations above those for a "moderate" muscle injury is not warranted.  It was specifically reported in the April 2009 additional function loss was not present due to pain, fatigue, weakness, lack of endurance, or incoordination.  Although the examinations noted weakness in the left thigh, the impairment was not characterized as moderately severe.  In addition, on objective physical examination, the Veteran demonstrated, at worst, a moderate range of bilateral hip motion with no decrease in muscle strength.

Consequently, the Board finds that a disability rating equating a "moderately severe" muscle injury for residuals of the Veteran's wound to the left posterior thigh was not warranted.  Accordingly, the Veteran's claims for an increased disability rating for the residuals of a shrapnel wound of the left posterior thigh, muscle group XVII, must be denied.

The Board has also considered assignment of an extraschedular evaluation.  The threshold factor for extraschedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and it is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, supra.

In this case, the rating schedule is adequate and the next higher evaluation is not warranted.  It fully contemplates the described symptomatology and allows for higher levels of functional disability than that currently assigned should the condition worsen.  Therefore, no referral for extraschedular consideration is required.

Accordingly, based on the evidence of record, the Veteran's claim for entitlement to an increased evaluation, in excess of 20 percent, for residuals of a shrapnel wound of the left posterior thigh, muscle group XVII, must be denied.


ORDER

Entitlement to an increased evaluation in excess of 20 percent for residuals of a shrapnel wound of the left posterior thigh, muscle group XVII, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


